Case 5:18-cv-02299-CBM-AS Document 1 Filed 10/29/18 Page 1 of 9 Page ID #:1



 1 TRINETTE G. KENT (State Bar No. 222020)
 2 3219 E Camelback Road, #588
   Phoenix, AZ 85018
 3 Telephone: (480) 247-9644
 4 Facsimile: (480) 717-4781
   E-mail: tkent@lemberglaw.com
 5
 6 Of Counsel to
   Lemberg Law, LLC
 7
   43 Danbury Road, 3rd Floor
 8 Wilton, CT 06897
   Telephone: (203) 653-2250
 9
   Facsimile: (203) 653-3424
10
11 Attorneys for Plaintiff,
   Jasmine Walker
12
13                          UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
14
                                  EASTERN DIVISION
15
16
     Jasmine Walker,                      Case No.:
17
18                      Plaintiff,        COMPLAINT FOR DAMAGES
19         vs.                            FOR VIOLATIONS OF:
20                                         1. THE TELEPHONE CONSUMER
     Credit Collection Services,           PROTECTION ACT;
21
                                           2. THE FAIR DEBT COLLECTION
22                      Defendant.         PRACTICES ACT; AND
                                           3. THE ROSENTHAL FAIR DEBT
23
                                           COLLECTION PRACTICES ACT
24
25                                        JURY TRIAL DEMANDED

26
27
28
 Case 5:18-cv-02299-CBM-AS Document 1 Filed 10/29/18 Page 2 of 9 Page ID #:2



 1         Plaintiff, Jasmine Walker (hereafter “Plaintiff”), by undersigned counsel, brings
 2
     the following complaint against Credit Collection Services (hereafter “Defendant”)
 3
 4 and alleges as follows:
 5                                       JURISDICTION
 6
           1.     This action arises out of Defendant’s repeated violations of the
 7
 8 Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (“TCPA”), repeated
 9 violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq.
10
   (“FDCPA”), and repeated violations of the Rosenthal Fair Debt Collection Practices
11
12 Act, Cal. Civ. Code § 1788, et seq. (“Rosenthal Act”).
13         2.     Jurisdiction of this Court arises under 47 U.S.C. § 227(b)(3), 15 U.S.C. §
14
     1692k(d), Cal. Civ. Code 1788.30(f), 28 U.S.C. § 1331 and 28 U.S.C. § 1367.
15
16         3.     Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b), where
17
     the acts and transactions giving rise to Plaintiff’s action occurred in this district and/or
18
19 where Defendant transacts business in this district.
20                                           PARTIES
21
           4.     Plaintiff is an adult individual residing in Riverside, California, and is a
22
23 “person” as defined by 47 U.S.C. § 153(39) and Cal Civ. Code § 1788.2(g).
24         5.     Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3), and is a
25
     “debtor” as defined by Cal. Civ. Code § 1788.2(h).
26
27
28


                                                  2
                                                               COMPLAINT FOR DAMAGES
 Case 5:18-cv-02299-CBM-AS Document 1 Filed 10/29/18 Page 3 of 9 Page ID #:3



 1         6.     Defendant is a business entity located in Newton, Massachusetts, and is a
 2
     “person” as the term is defined by 47 U.S.C. § 153(39) and Cal Civ. Code §
 3
 4 1788.2(g).
 5         7.     Defendant uses instrumentalities of interstate commerce or the mails in a
 6
     business the principle purpose of which is the collection of debts and/or regularly
 7
 8 collects or attempts to collect debts owed or asserted to be owed to another, and is a
 9
     “debt collector” as defined by 15 U.S.C.§ 1692a(6).
10
11         8.     Defendant, in the ordinary course of business, regularly, on behalf of

12 itself or others, engages in the collection of consumer debts, and is a “debt collector”
13
     as defined by Cal. Civ. Code § 1788.2(c).
14
15
                    ALLEGATIONS APPLICABLE TO ALL COUNTS
16
17         9.     Plaintiff is a natural person allegedly obligated to pay a debt asserted to

18 be owed to a creditor other than Defendant.
19
           10.    Plaintiff’s alleged obligation arises from a transaction in which property,
20
21 services or money was acquired on credit primarily for personal, family or household
22 purposes, is a “debt” as defined by 15 U.S.C. § 1692a(5), and is a “consumer debt” as
23
   defined by Cal. Civ. Code § 1788.2(f).
24
25         11.    At all times mentioned herein where Defendant communicated with any
26
     person via telephone, such communication was done via Defendant’s agent,
27
     representative or employee.
28


                                                 3
                                                              COMPLAINT FOR DAMAGES
 Case 5:18-cv-02299-CBM-AS Document 1 Filed 10/29/18 Page 4 of 9 Page ID #:4



 1           12.   At all times mentioned herein, Plaintiff utilized a cellular telephone
 2
     service and was assigned the following telephone number: 951-XXX-2544 (hereafter
 3
 4 “Number”).
 5           13.   Defendant placed calls to Plaintiff’s Number in an attempt to collect a
 6
     debt.
 7
 8           14.   The aforementioned calls were placed using an automatic telephone
 9
     dialing system (“ATDS”) and/or by using an artificial or prerecorded voice
10
11 (“Robocalls”).
12           15.   When Plaintiff answered calls from Defendant, she was met with a pre-
13
     recorded message asking her to hold for the next available representative.
14
15           16.   In April of 2018, Plaintiff requested that Defendant cease all further calls
16 to her Number.
17
          17. Ignoring Plaintiff’s request, Defendant continued to call Plaintiff’s
18
19 Number using an ATDS and/or Robocalls in an excessive and harassing manner.
20
             18.   Additionally, during a live conversation that occurred in May of 2018,
21
     Defendant’s agent used profane and derogatory language, calling Plaintiff a “bitch”.
22
23           19.   Furthermore, Defendant failed to send Plaintiff proper notice of the
24
     alleged debt within five (5) days of it initial contact with Plaintiff as prescribed by 15
25
26 U.S.C. § 1692g.
27           20.   Defendant’s actions caused Plaintiff to suffer a significant amount of
28
     stress, anxiety and embarrassment.

                                                  4
                                                               COMPLAINT FOR DAMAGES
 Case 5:18-cv-02299-CBM-AS Document 1 Filed 10/29/18 Page 5 of 9 Page ID #:5



 1                                         COUNT I
 2
      VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT, 47
 3                         U.S.C. § 227, et seq.
 4
           21.    Plaintiff incorporates by reference all of the above paragraphs of this
 5
 6 complaint as though fully stated herein.
 7         22.    The TCPA prohibits Defendant from using, other than for emergency
 8
     purposes, an ATDS and/or Robocalls when calling Plaintiff’s Number absent
 9
10 Plaintiff’s prior express consent to do so. See 47 U.S.C. § 227(b)(1).
11         23.    Defendant’s telephone system has the earmark of using an ATDS and/or
12
     using Robocalls in that Plaintiff, upon answering calls from Defendant, heard a pre-
13
14 recorded message.
15
           24.    Defendant called Plaintiff’s Number using an ATDS and/or Robocalls
16
17 without Plaintiff’s consent in that Defendant either never had Plaintiff’s prior express
18 consent to do so or such consent was effectively revoked when Plaintiff requested that
19
     Defendant cease all further calls.
20
21         25.    Defendant continued to willfully call Plaintiff’s Number using an ATDS
22 and/or Robocalls knowing that it lacked the requisite consent to do so in violation of
23
   the TCPA.
24
25         26.    Plaintiff was harmed and suffered damages as a result of Defendant’s
26
     actions.
27
28


                                                5
                                                             COMPLAINT FOR DAMAGES
 Case 5:18-cv-02299-CBM-AS Document 1 Filed 10/29/18 Page 6 of 9 Page ID #:6



 1         27.    The TCPA creates a private right of action against persons who violate
 2
     the Act. See 47 U.S.C. § 227(b)(3).
 3
 4         28.    As a result of each call made in violation of the TCPA, Plaintiff is
 5 entitled to an award of $500.00 in statutory damages.
 6
          29. As a result of each call made knowingly and/or willingly in violation of
 7
 8 the TCPA, Plaintiff may be entitled to an award of treble damages.
 9
10                                         COUNT II
11     VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT, 15
12                         U.S.C. § 1692, et seq.
13         30.    Plaintiff incorporates by reference all of the above paragraphs of this
14
     complaint as though fully stated herein.
15
16         31.    The FDCPA was passed in order to protect consumers from the use of
17
     abusive, deceptive and unfair debt collection practices and in order to eliminate such
18
     practices.
19
20         32.    Defendant attempted to collect a debt from Plaintiff and engaged in
21
     “communications” as defined by 15 U.S.C. § 1692a(2).
22
23         33.    Defendant engaged in conduct, the natural consequence of which was to

24 harass, oppress, or abuse Plaintiff, in connection with the collection of a debt, in
25
   violation of 15 U.S.C. § 1692d.
26
27         34.    Defendant used obscene or profane language or language the natural
28 consequence of which was to abuse Plaintiff, in violation of 15 U.S.C. § 1692d(2).


                                                6
                                                             COMPLAINT FOR DAMAGES
 Case 5:18-cv-02299-CBM-AS Document 1 Filed 10/29/18 Page 7 of 9 Page ID #:7



 1         35.     Defendant caused Plaintiff’s phone to ring or engaged Plaintiff in
 2
     telephone conversations repeatedly or continuously, with the intent to annoy, abuse
 3
 4 and harass Plaintiff, in violation of 15 U.S.C. § 1692d(5).
 5         36.     Defendant failed to send Plaintiff written notice regarding the alleged
 6
     debt within five (5) days after its initial communication with Plaintiff, in violation of
 7
 8 15 U.S.C. § 1692g(a).
 9
           37.     The foregoing acts and/or omissions of Defendant constitute multiple
10
11 violations of the FDCPA, including every one of the above-cited provisions.
12         38.     Plaintiff was harmed and is entitled to damages as a result of Defendant’s
13
     violations.
14
15
                                           COUNT III
16
17         VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION
                  PRACTICES ACT, Cal. Civ. Code § 1788, et seq.
18
           39.     Plaintiff incorporates by reference all of the above paragraphs of this
19
20 complaint as though fully stated herein.
21
           40.     The Rosenthal Act was passed to prohibit debt collectors from engaging
22
23 in unfair and deceptive acts and practices in the collection of consumer debts.
24         41.     Defendant used obscene or profane language when speaking with
25
     Plaintiff, in violation of Cal. Civ. Code § 1788.11(a).
26
27         42.     Defendant caused Plaintiff’s telephone to ring repeatedly or continuously
28 to annoy Plaintiff, in violation of Cal. Civ. Code § 1788.11(d).


                                                 7
                                                               COMPLAINT FOR DAMAGES
Case 5:18-cv-02299-CBM-AS Document 1 Filed 10/29/18 Page 8 of 9 Page ID #:8



 1         43.   Defendant communicated with Plaintiff with such frequency as to be
 2
     unreasonable, constituting harassment, in violation of Cal. Civ. Code § 1788.11(e).
 3
 4         44.   Defendant did not comply with the provisions of 15 U.S.C. § 1692, et
 5 seq., in violation of Cal. Civ. Code § 1788.17.
 6
          45. Plaintiff was harmed and is entitled to damages as a result of Defendant’s
 7
 8 violations.
 9
10                                 PRAYER FOR RELIEF
11         WHEREFORE, Plaintiff prays for judgment against Defendant for:
12
                 A. Statutory damages of $500.00 for each call determined to be in violation
13
14                   of the TCPA pursuant to 47 U.S.C.§ 227(b)(3);

15               B. Treble damages for each violation determined to be willful and/or
16
                     knowing under the TCPA pursuant to 47 U.S.C.§ 227(b)(3);
17
18               C. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1);
19               D. Statutory damages of $1,000.00 pursuant to 15 U.S.C. §1692k(a)(2)(A);
20
                 E. Actual damages pursuant to Cal. Civ. Code § 1788.30(a);
21
22               F. Statutory damages of $1,000.00 for knowingly and willfully committing
23
                     violations pursuant to Cal. Civ. Code § 1788.30(b);
24
25               G. Costs of litigation and reasonable attorneys’ fees pursuant to 15 U.S.C.

26                   § 1692k(a)(3) and Cal. Civ. Code § 1788.30(c);
27
                 H. Punitive damages; and
28


                                                8
                                                            COMPLAINT FOR DAMAGES
Case 5:18-cv-02299-CBM-AS Document 1 Filed 10/29/18 Page 9 of 9 Page ID #:9



 1            I. Such other and further relief as may be just and proper.
 2
 3               TRIAL BY JURY DEMANDED ON ALL COUNTS
 4
 5
 6 DATED: October 29, 2018                   TRINETTE G. KENT
 7                                          By: /s/ Trinette G. Kent
 8                                          Trinette G. Kent, Esq.
                                            Lemberg Law, LLC
 9
                                            Attorney for Plaintiff, Jasmine Walker
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            9
                                                         COMPLAINT FOR DAMAGES
